DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 7-12 and 17-19 are allowed.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 14-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Portman (US 20040033292 A1).
Claim 20 has been amended to recite the following limitations:
A non-alcoholic fermented sport beverage comprising:
alcohol, present at a concentration greater than 0.0 vol-% but less than about 0.5 vol-%, 
NaCl at a concentration of 20-25 mmol/L,
a first protein source, present at a concentration of about 5.5 g/L to about 25 g/L, w
a first carbohydrates selected from glucose, fructose, sucrose, maltose, maltotriose, oligosaccharides, and dextrins at a concentration of about 45 g/L to about 60 g/L, and
one or more flavors and/or vitamins,
wherein said sport beverage further comprises an additional protein source selected from soy protein, wheat protein, milk protein or one or more proteins from other natural plant sources, said additional protein source being present in addition to the 5.5-25 g/L of said first protein, and/or 
wherein said sport beverage further comprises one or more non-fermentable sugars, selected from isomaltulose, trehalulose, and maltodextrin, said one or more non-fermentable sugars being present in addition to the 45-60 g/L of the first carbohydrates. 
In regard to claim 20, it is noted that the instant claim is directed to the product such as  non-alcoholic sport beverage.
Claim 20 include a process/method limitations. The limitation “fermented” in the preamble suggests that the beverage has been obtained by the fermentation process and is directed to the method for the production of beverage.
In regard to the process limitations recited in the product claim, it is noted that:
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)
Further in regard to claim 20, it is noted that:
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. 
In regard to claim 20, Portman discloses a sport drink (i.e. beverage) comprising  sodium chloride (NaCl), proteins, carbohydrates, flavors and vitamins (Abstract).


More specifically, Portman discloses:
The nutritional composition for improving muscle performance and extending endurance during exercise includes nutritional agents being carbohydrates, proteins, antioxidant Vitamins E and C, the amino acid arginine, electrolytes, flavoring agents, coloring agents and diluents. Carbohydrates include high and low glycemic sugars selected from the group consisting of aldohexoses, disaccharides and polysaccharides, such sugars being glucose, glucose polymers, dextrose, maltose, maltodextrins, maltotriose, lactose, galactose, sucrose, high fructose corn syrup, beet sugar, cane sugar, and sucanat ketohexoses such sugars being arabinose, ribose, fructose, sorbose, tagatose and sorbitol. Total carbohydrates are in the range of 50.51% to 84.81% (See Table B) (For an alternate range, see Table A.) by weight of the dry nutritional composition, having a preferred percentage of 74.57% (See Table A) by weight of the dry nutritional composition ([0032]). 

Hence, Portman discloses sport drink composition comprising proteins, carbohydrates, fermentable and non-fermentable sugars, flavors, vitamins ([0032]). 

In regard to the recitation of alcohol, it is noted that claim 20 recites a non-alcoholic beverage and the concentration of alcohol is “greater than 0.0 vol-% but less than about 0.5 vol-%”.  It is noted that the range of ““greater than 0.0 vol-% but less than about 0.5 vol-%” includes points that are infinitely close to 0.0 vol-% (zero) point. Therefore, claim 20 reads on non-alcoholic beverage with an alcohol content infinitely close to zero. Portman does not disclose alcohol and therefore discloses 0.0 vol-% alcohol. Therefore, regarding the alcohol/ethanol range as examined above, it is noted that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17 (1997); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946) (prior art showed an angle in a groove of up to 90° and an applicant claimed an angle of no less than 120°); In re Swenson, 132 F.2d 1020, 1022 (CCPA 1942); In re Bergen, 120 F.2d 329, 332 (CCPA 1941); In re Becket, 88 F.2d 684 (CCPA 1937); In re Dreyfus, 73 F.2d 931, 934 (CCPA 1934); In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933);  K-Swiss Inc. v. Glide N Lock GmbH, 567 Fed. Appx. 906 (Fed. Cir. 2014); Gentiluomo v. Brunswick Bowling and Billiards Corp., 36 Fed. Appx. 433 (Fed. Cir. 2002).

Further in regard to the alcohol/ethanol concentration recitation, it is noted that: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05, II A). 

In regard to the proteins, Portman discloses:
One or more protein compounds are used in the forming of the dry nutritional composition. These proteins are used as a source of stimulation of insulin during exercise. Protein sources are selected from the group consisting of calcium caseinate, whey protein concentrate, whey protein isolate, whey protein hydrolyzate, soy protein, casein hydrolyzate, rice protein, wheat protein, corn protein and yeast concentrate. Total proteins are in the overall range of 10.29% to 32.25% (See Table B) (For an alternate range, see Fable A.) by weight of the dry nutritional composition, having a preferred percentage of 18.66% (See Table A) by weight of the dry nutritional composition ([0033]).

Hence, Portman meets the limitation of “protein selected from soy protein, wheat protein, milk protein or one or more proteins from other natural plant sources” as recited in claim 20.
In regard to the recitation of NaCl (sodium chloride), Portman discloses that “[t]he dry nutritional composition also includes electrolytes for replenishing electrolytes lost during exercise and for facilitating intestinal reabsorption of fluid” (Abstract). Portman discloses sodium chloride as an electrolyte ([0036]).
In regard to the recitation of the beverage, Portman discloses that “[t]ypically, the dry nutritional composition, as shown in Tables A and B, is mixed with water, such that approximately 36 grams of the dry nutritional composition is dissolved in twelve (12) ounces of water (340.2 grams) in order to provide the nutritional drink composition ([0039]). 
In regard to the concentration of beverage ingredients, Portman discloses:
Total carbohydrates are in the overall range of 4.06% to 10.33% by weight of the nutritional drink composition having a preferred range of 5.76% to 7.59% by weight of the nutritional drink composition ([0040]).  
Total proteins are in the overall range of 1.37% to 2.19% by weight of the nutritional drink composition having a preferred range of 1.42% to 1.92% by weight of the nutritional drink composition ([0041]).   
The first vitamin compound used is Vitamin C in the overall range of 0.01% to 0.11% by weight of the liquid nutritional composition having a preferred range of 0.03% to 0.04% by weight of the liquid nutritional composition. A second vitamin compound used is Vitamin E in the overall range of 0.01% to 0.11% by weight of the liquid nutritional composition having a preferred range of 0.03% to 0.04% by weight of the liquid nutritional composition ([0042]).  
[0043] A first electrolyte ion being sodium (Na.sup.+) compounds are in the overall range of 0.03% to 0.08% by weight of the liquid nutritional composition having a preferred range of 0.04% to 0.05% by weight of the liquid nutritional composition ([0043]).  
[0044] The flavor component is in the overall range of 0.32% to 0.55% by weight of the liquid nutritional composition having a preferred range of 0.31% to 0.42% by weight of the liquid nutritional composition. 
[0045] The colorant component is in the overall range of 0.01% to 0.28% by weight of the liquid nutritional composition having a preferred range of 0.001% to 0.001% by weight of the liquid nutritional composition. 

Further, regarding the composition ranges as examined above, it is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17 (1997); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946) (prior art showed an angle in a groove of up to 90° and an applicant claimed an angle of no less than 120°); In re Swenson, 132 F.2d 1020, 1022 (CCPA 1942); In re Bergen, 120 F.2d 329, 332 (CCPA 1941); In re Becket, 88 F.2d 684 (CCPA 1937); In re Dreyfus, 73 F.2d 931, 934 (CCPA 1934); In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933);  K-Swiss Inc. v. Glide N Lock GmbH, 567 Fed. Appx. 906 (Fed. Cir. 2014); Gentiluomo v. Brunswick Bowling and Billiards Corp., 36 Fed. Appx. 433 (Fed. Cir. 2002).

Further in regard to the concentration recitations, it is noted that: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05, II A). 

In regard to claims14-15 and 20, Portman discloses:
Sports drink composition for enhancing glucose uptake into the muscle and extending endurance during physical exercise (Title).
[0002] The present invention relates to a nutritional composition for optimizing muscle performance and extending endurance during exercise and preventing free radical buildup and muscle damage after exercise. More particularly, the nutritional composition includes carbohydrates and protein in a 4 to 1 ratio to stimulate insulin and glucose uptake during exercise, arginine for stimulating the release of insulin, Vitamins C and E for reducing free radical buildup and electrolytes for replenishing electrolytes and water lost during exercise.

Hence, Portman meets the limitations of claims 14 and 15.



Claims 14-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Donhowe (US 2003/0134007 A1) in view of  Desbrow et al (Manipulations to the Alcohol and Sodium Content of Beer for Postexercise Rehydration) or Portman (US 2004/0033292 A1).
Donhowe discloses a process for the preparation of an alcohol containing sport drink that has enhanced nutrition in comparison to existing alcoholic drinks (Abstract). Donhowe discloses the beverage containing protein, peptide, amino acid and vitamin supplements, with low to moderate levels of ethyl alcohol that provides a healthier alternative to conventional malt beverages, beer, wine or distilled alcoholic beverages, especially when consumed in post recreational sport social contexts (Abstract). 
Donhowe discloses two alternative embodiments where beverage can be obtained by mixing of desired nutritional ingredients with alcohol or by fermentation of malt wort with yeast ([0015], [0016]).
In regard to the fermentation by yeast, Donhowe discloses:
[0016] In an alternative embodiment of the invention, a fermentation process produces ethyl alcohol. A yeast fermentation process is conducted wherein barley malt grain is mashed, boiled in a brew kettle, the extract or wort is cooled and aerated, yeast is added, yeast fermentation occurs, yeast is removed by filtration and centrifugation, and protein supplements, vitamin supplements, calcium, zinc and/or iron, natural antioxidants, fruit flavoring, sweeteners and buffering agents are added to obtain a clear/translucent beverage.

Donhowe discloses preparation of alcohol containing sport drinks obtained from fermented malt liquor as follows:
[0020] In an alternative embodiment of the invention, a fermentation process occurs first in the process. Barley malt grain is mashed, boiled in a brew kettle with or without hops, and the extract (wort) is cooled, clarified and aerated. Brewing yeast is added, yeast fermentation occurs, producing alcohol and flavors, and yeast is removed by filtration and clarification after the fermentation process has concluded. The protein supplements, vitamin supplements, calcium, zinc and/or iron, natural antioxidants, fruit flavoring, sweeteners and buffering agents are added after the filtration and clarification steps, prior to packaging the product. This invention is further demonstrated by the following illustrative examples. 
[0073] Utilizing a conventional brewing process, mash a very pale malt grain, boil the clarified malt extracted in a brew kettle, cool the extract (wort), clarified and aerate the worth, and conduct fermentation and aging to obtain a pale beer. Add the whey protein, vitamin concentrate, ascorbic acid antioxidant, and buffering agents to the filtered water. Blend the water mixture to the aged beer, store the beverage with CO2 headspace to increase carbonation. Sterile filter the beverage and package the product into bottles, cans or kegs. The beverage has a 3 to 5% by volume alcohol content, providing a protein content of 1 gram per 12 fluid ounces, antioxidants, and vitamins at 25% of the RDA values.

In regard to the concentration of ingredients as recited in claim 20, Donhowe et al discloses:
[0017] The beverage described in this invention is clear or translucent, and is composed of 60% to 99.5% water by volume, 0.45% to 40% ethyl alcohol by volume, 3.3 to 50 grams/liter protein/branched chain amino acids, 3.3 to 50 grams/liter protein, 0.1 to 50 grams/liter buffers, 3.3 to 50 grams/liter minerals (iron, calcium and zinc), 0.01 mg/liter to 1 grams/liter antioxidants (Vitamin C, Vitamin E and selenium, 10% to 100% of the U.S. Recommended Daily Value of vitamins (Vitamin A, Vitamin E, Vitamin C, Vitamin B1, Vitamin B2, Vitamin B6, and Vitamin B12), and flavor extract. In alternative embodiments of the invention, the sport beverage may be carbonated; it may contain caffeine, sweeteners, preservatives (sodium benzoate) and food coloring.

Further, regarding the composition ranges as examined above, it is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17 (1997); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946) (prior art showed an angle in a groove of up to 90° and an applicant claimed an angle of no less than 120°); In re Swenson, 132 F.2d 1020, 1022 (CCPA 1942); In re Bergen, 120 F.2d 329, 332 (CCPA 1941); In re Becket, 88 F.2d 684 (CCPA 1937); In re Dreyfus, 73 F.2d 931, 934 (CCPA 1934); In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933);  K-Swiss Inc. v. Glide N Lock GmbH, 567 Fed. Appx. 906 (Fed. Cir. 2014); Gentiluomo v. Brunswick Bowling and Billiards Corp., 36 Fed. Appx. 433 (Fed. Cir. 2002).

Further in regard to the concentration recitations, it is noted that: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05, II A). 

Claim 20 recites “wherein said sport beverage further comprises an additional protein source ....., and/or 
wherein said sport beverage further comprises one or more non-fermentable sugars, selected from isomaltulose, trehalulose, and maltodextrin, said one or more non-fermentable sugars being present in addition to the 45-60 g/L of the first carbohydrates. 
Therefore the presence of non-fermentable sugars is optional.
Donhowe is silent as to the sodium chloride as a part of the sport beverage composition.
Desbrow et al discloses that the addition of 25 mmol sodium to low alcohol (2,3% ABV) beer has been shown to enhance post exercise fluid retention compared with full strength (4.8% ABV) beer with and without electrolyte modification. This Investigation explored the effect of further manipulations to the alcohol and sodium content of beer on fluid restoration following exercise. Therefore, one of ordinary skill in the art would have been motivate to modify Donhowe in view of Desbrow et al and to add sodium chloride to the low alcohol malt beverage in order to enhance post exercise fluid retention.
As stated above, either Desbrow et al or Portman are relied upon as sport drink
 comprising NaCl. In regard to the recitation of NaCl (sodium chloride), Portman discloses that “[t]he dry nutritional composition also includes electrolytes for replenishing electrolytes lost during exercise and for facilitating intestinal reabsorption of fluid” (Abstract). Portman discloses sodium chloride as an electrolyte ([0036], claim 17):
Electrolytes being sodium, potassium and magnesium compounds are used within the nutritional composition for replenishing the electrolytes lost during exercise, for facilitating intestinal reabsorption of fluids, and for facilitating energy dependent processes. A first electrolyte being sodium compounds include sodium chloride ..... ([0036]).

Therefore, one of ordinary skill in the art would have been motivate to modify Donhowe in view of Portman and to add sodium chloride to the low alcohol malt beverage in order to enhance post exercise fluid retention.
Further in regard to claim 20, Portman discloses:
The nutritional composition for improving muscle performance and extending endurance during exercise includes nutritional agents being carbohydrates, proteins, antioxidant Vitamins E and C, the amino acid arginine, electrolytes, flavoring agents, coloring agents and diluents. Carbohydrates include high and low glycemic sugars selected from the group consisting of aldohexoses, disaccharides and polysaccharides, such sugars being glucose, glucose polymers, dextrose, maltose, maltodextrins, maltotriose, lactose, galactose, sucrose, high fructose corn syrup, beet sugar, cane sugar, and sucanat ketohexoses such sugars being arabinose, ribose, fructose, sorbose, tagatose and sorbitol. Total carbohydrates are in the range of 50.51% to 84.81% (See Table B) (For an alternate range, see Table A.) by weight of the dry nutritional composition, having a preferred percentage of 74.57% (See Table A) by weight of the dry nutritional composition ([0032]). 

Hence, Portman discloses sport drink composition comprising proteins, carbohydrates, fermentable and non-fermentable sugars, flavors, vitamins ([0032]). 
In regard to the proteins, Portman discloses:
One or more protein compounds are used in the forming of the dry nutritional composition. These proteins are used as a source of stimulation of insulin during exercise. Protein sources are selected from the group consisting of calcium caseinate, whey protein concentrate, whey protein isolate, whey protein hydrolyzate, soy protein, casein hydrolyzate, rice protein, wheat protein, corn protein and yeast concentrate. Total proteins are in the overall range of 10.29% to 32.25% (See Table B) (For an alternate range, see Fable A.) by weight of the dry nutritional composition, having a preferred percentage of 18.66% (See Table A) by weight of the dry nutritional composition ([0033]).

In regard to the recitation of the beverage, Portman discloses that “[t]ypically, the dry nutritional composition, as shown in Tables A and B, is mixed with water, such that approximately 36 grams of the dry nutritional composition is dissolved in twelve (12) ounces of water (340.2 grams) in order to provide the nutritional drink composition ([0039]). 
In regard to the concentration of beverage ingredients, Portman discloses:
Total carbohydrates are in the overall range of 4.06% to 10.33% by weight of the nutritional drink composition having a preferred range of 5.76% to 7.59% by weight of the nutritional drink composition ([0040]).  
Total proteins are in the overall range of 1.37% to 2.19% by weight of the nutritional drink composition having a preferred range of 1.42% to 1.92% by weight of the nutritional drink composition ([0041]).   
The first vitamin compound used is Vitamin C in the overall range of 0.01% to 0.11% by weight of the liquid nutritional composition having a preferred range of 0.03% to 0.04% by weight of the liquid nutritional composition. A second vitamin compound used is Vitamin E in the overall range of 0.01% to 0.11% by weight of the liquid nutritional composition having a preferred range of 0.03% to 0.04% by weight of the liquid nutritional composition ([0042]).  
[0043] A first electrolyte ion being sodium (Na.sup.+) compounds are in the overall range of 0.03% to 0.08% by weight of the liquid nutritional composition having a preferred range of 0.04% to 0.05% by weight of the liquid nutritional composition ([0043]).  
[0044] The flavor component is in the overall range of 0.32% to 0.55% by weight of the liquid nutritional composition having a preferred range of 0.31% to 0.42% by weight of the liquid nutritional composition. 
[0045] The colorant component is in the overall range of 0.01% to 0.28% by weight of the liquid nutritional composition having a preferred range of 0.001% to 0.001% by weight of the liquid nutritional composition. 

Claims 14 and 15 are directed to the intended use of the beverage. One of ordinary skill in the art would have been motivated to employ low-alcoholic malt beverage at any stage of the day based on the personal preference of a consumer. It is further noted that use of the beverage before or after physical activity reads on any time during the day.
Further in regard to claims14-15 and 20, Portman discloses:
Sports drink composition for enhancing glucose uptake into the muscle and extending endurance during physical exercise (Title).
[0002] The present invention relates to a nutritional composition for optimizing muscle performance and extending endurance during exercise and preventing free radical buildup and muscle damage after exercise. More particularly, the nutritional composition includes carbohydrates and protein in a 4 to 1 ratio to stimulate insulin and glucose uptake during exercise, arginine for stimulating the release of insulin, Vitamins C and E for reducing free radical buildup and electrolytes for replenishing electrolytes and water lost during exercise.


Response to Arguments
Applicant's arguments filed 06/17/2022 regarding the rejection of claims 14-15 and 20 under 35 U.S.C. 103 as being unpatentable over Portman (US 2004/0033292 A1) have been fully considered but they are not persuasive. 
In response to arguments regarding the recitation of alcohol content, it is noted that claim 20 recites a non-alcoholic beverage and the concentration of alcohol is “greater than 0.0 vol-% but less than about 0.5 vol-%”.  It is noted that the range of ““greater than 0.0 vol-% but less than about 0.5 vol-%” includes points that are infinitely close to 0.0 vol-% (zero) point. Therefore, claim 20 reads on non-alcoholic beverage with an alcohol content infinitely close to zero. Portman does not disclose alcohol and therefore discloses 0.0 vol-% alcohol. Therefore, regarding the alcohol/ethanol range as examined above, it is noted that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17 (1997); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946) (prior art showed an angle in a groove of up to 90° and an applicant claimed an angle of no less than 120°); In re Swenson, 132 F.2d 1020, 1022 (CCPA 1942); In re Bergen, 120 F.2d 329, 332 (CCPA 1941); In re Becket, 88 F.2d 684 (CCPA 1937); In re Dreyfus, 73 F.2d 931, 934 (CCPA 1934); In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933);  K-Swiss Inc. v. Glide N Lock GmbH, 567 Fed. Appx. 906 (Fed. Cir. 2014); Gentiluomo v. Brunswick Bowling and Billiards Corp., 36 Fed. Appx. 433 (Fed. Cir. 2002).

Further in regard to the alcohol/ethanol concentration recitation, it is noted that: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05, II A). 

In response to applicant’s arguments regarding production of ethanol be yeast, it is noted that these arguments are directed to the method of production of the beverage by yeast fermentation.
In regard to the process limitations recited in the product claim, it is noted that:
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)
Further in regard to claim 20, it is noted that:
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. 
Further in response to Applicant’s arguments, it is noted that claims 14-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Donhowe (US 2003/0134007 A1) in view of  Desbrow et al (Manipulations to the Alcohol and Sodium Content of Beer for Postexercise Rehydration) or Portman (US 2004/0033292 A1).
Further in response to Applicant’s arguments on pages 8-9 of the Reply, it is noted that Li et al is no longer relied upon as a prior art of record as a result of claim 20 amendments. Similarly, Shah et al is no longer relied upon as a prior art of record as a result of claim 20 amendments.
In regard to Applicant’s arguments regarding non-fermentable sugars (page 9 of the Reply), it is noted that Claim 20 recites “wherein said sport beverage further comprises an additional protein source ....., and/or 
wherein said sport beverage further comprises one or more non-fermentable sugars, selected from isomaltulose, trehalulose, and maltodextrin, said one or more non-fermentable sugars being present in addition to the 45-60 g/L of the first carbohydrates. 
Therefore the presence of non-fermentable sugars is optional.

Further in response to Applicant’s arguments on page 9 of the Reply regarding the alcohol content of the beverage, it is noted that Donhowe et al discloses the beverage has  from 0.45% ethyl alcohol by volume ([0017]).  Claim 20 recites a non-alcoholic beverage and the concentration of alcohol is “greater than 0.0 vol-% but less than about 0.5 vol-%”.  Hence, these two ranges overlap. 
As stated in the rejection above, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 

Further in regard to the alcohol concentration recitations, it is noted that: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05, II A). 

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Desbrow is not relied upon as a teaching of alcohol adjustment. Desbrow et al discloses that the addition of 25 mmol sodium to low alcohol (2,3% ABV) beer has been shown to enhance post exercise fluid retention compared with full strength (4.8% ABV) beer with and without electrolyte modification. This Investigation explored the effect of further manipulations to the alcohol and sodium content of beer on fluid restoration following exercise. Therefore, one of ordinary skill in the art would have been motivate to modify Donhowe in view of Desbrow et al and to add sodium chloride to the low alcohol malt beverage in order to enhance post exercise fluid retention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA STULII whose telephone number is (571)272-3221. The examiner can normally be reached Monday-Friday 5:30AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Orlando can be reached on (571)270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERA STULII/Primary Examiner, Art Unit 1791